Citation Nr: 0827925	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  03-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a digestive disability 
manifested by a hiatal hernia, gastro esophageal reflux 
disease (GERD), or H. pylori infection, to include as due to 
exposure to herbicides.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to June 
1971, including service in Vietnam from June 1966 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In April 2005, the Board denied service connection for a 
respiratory disability, to include as due to exposure to 
herbicides; and service connection for a digestive disability 
manifested by a hiatal hernia, gastro esophageal reflux 
disease (GERD), or H. pylori infection, to include as due to 
exposure to herbicides.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court deemed the claim for service connection for a 
respiratory disability to be abandoned.  However, the Court 
vacated and remanded the portion of the Board decision on the 
digestive disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court specifically found that the veteran's lay evidence 
was sufficient to necessitate an examination and medical 
opinion; and the Board had not obtained the required medical 
examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should schedule the veteran for a 
gastrointestinal examination.  The 
claims folder should be made available 
to the examiner in conjunction with the 
claim.  Any tests or studies need to 
respond to the following questions 
should be done.  The examiner should 
respond to the following with a 
complete explanation:

a.  The examiner should elicit a 
complete history of gastrointestinal 
symptomatology from the veteran.  

b.  The examiner should express an 
opinion as to whether the 
symptomatology described by the veteran 
is consistent with a chronic 
gastrointestinal disorder beginning in 
service.  

c.  The examiner should express an 
opinion as to the veteran's current 
gastrointestinal diagnosis.  

d.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the current 
gastrointestinal disorder is the result 
of disease or injury during the 
veteran's active service.   

2.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



